Title: To Alexander Hamilton from John Chaloner, 21 January 1784
From: Chaloner, John
To: Hamilton, Alexander


Philada. Jany. 21st: 1784
Dear Sir
I have before me yours of the 8th. & 15th Instt. Yesterday I waited on the President of the Bank with your power of Attorney. He thought it sufficient had Mr Carters to you accompanied it, but for want thereof they could not pay me his divident. You must therefore send me Mr Carters original Power of Attorney to you. Your draft favour of Mr Hoffman I will take up. A Mr P Thompson applied to me for some money on your Account saying you promised to write me on the subject. Must I pay him & how much?
The Bank have agreed to enlarge their shares the new subscriber to pay 500 Dollars—50 of which he gives to the Old Stock as a premium for coming into the partnership. This measure has occasioned some of the wealthiest Merchants to Combine & establish a new Bank. Subscriptions I beleive will be soon open at four hundred dollars a share. I have not a doubt from the Characters that I hear are engaged in this matter but that it will be a permanent source and profitable as the present one, & will I doubt not have the preference whilst the Old Stock is encumbered with the Clog of fifty Dollars advance. If any oppo to London pray advise our friends of this measure.
I am in haste Dear Sir    Your most Obdt Servt
John Chaloner
